Citation Nr: 1312009	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-38 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a spine disability.

3.  Entitlement to service connection for a shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty between April 1985 and April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for service connection for right leg, spine, and shoulder disabilities.

In February 2012, the Veteran testified before a Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.  In February 2013, the Veteran was sent correspondence noting that the Veterans Law Judge who presided over his hearing was no longer at the Board and that the Veteran could, therefore, be given a new hearing.  The correspondence noted that if the Veteran did not reply within thirty days, the Board would assume that the Veteran did not wish another hearing and would proceed with adjudication.  The Veteran did not respond and the Board will proceed with adjudication by the undersigned Veterans Law Judge.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In connection with the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012).

The Veteran has indicated that he has a psychiatric disorder which is related to his service.  See September 2010 VA-9 Substantive Appeal Form; February 2012 Hearing Transcript.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

FINDINGS OF FACT

1.  The competent and credible evidence does not demonstrate a right leg disability.

2.  A spine disability is not related to service.

3.  A shoulder disability is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disability are not met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  The criteria for service connection for a spine disability are not met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2012).

3.  The criteria for service connection for a shoulder disability are not met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

July 2009 and September 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a September 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and available private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  38 C.F.R. § 3.159 (c) (2).  A VA opinion was obtained in July 2010.  The Veteran has not argued, and the record does not reflect, that this examination were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   


Service Connection Laws and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply, because the claimed disorders are not among the chronic diseases enumerated in the regulation.   C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background

Service treatment records reveal that, in June 1986, the Veteran had a motorcycle accident and sustained a severe soft tissue injury to the right thigh and gluteal muscles.  See June 1986 General Surgery Consultation Sheet.  

A June 1986 medical department report noted that the Veteran was initially seen by the Whidbey Island Clinic where x-rays and examination were remarkable only for soft tissue swelling.  A narrative summary of the Veteran's hospitalization noted that there was no apparent loss of consciousness.  There was decreased range of motion to the right knee and right hip which was felt to be secondary to edema (swelling).  Discharge diagnosis was severe contusion of the right anterior thigh.  The Veteran was discharged to fourteen days of convalescent leave following his hospitalization.  

A May 1987 treatment note demonstrated the Veteran's report of pain in the right elbow, a right shoulder disability was not noted.  In his February 1988 report of medical history, the Veteran reported that he did not have swollen or painful joints, or bone, joint, or other deformity.  

The Veteran did report recurrent back pain in his Report of Medical History in February 1988; however, the examiner noted that the Veteran's occasional morning back stiffness occurred after a heavy workout, which was not chronic and resolved spontaneously.  

In a May 1989 Report of Medical History, the Veteran reported that his health was in excellent condition.  He reported no recurrent back pain, leg or shoulder problems.  The examiner noted that the Veteran denied residuals of his motor vehicle accident.  

The May 1989 Report of Medical Examination revealed normal legs, spine and upper extremities.

Post-service records include a December 1994 prescription note which stated that the Veteran's back injury had healed sufficiently and he was able to return to full duty.  

An October 1995 occupational injury report noted that the Veteran pulled a muscle in his right groin area.  

A July 2002 private treatment note reported that the Veteran hurt his low back at work.  

An August 2002 x-ray report demonstrated spondylolisthesis and spondylolysis of the L5 to S1 vertebrae.

In a July 2009 statement, the Veteran stated that he was claiming service connection for his left shoulder.

In his December 2009 notice of disagreement, the Veteran explained that his (February 1988) service treatment record (it is, in actuality, his Report of Medical History) incorrectly reported an acute back disorder, and that, instead, he had experienced chronic pain and stiffness since his motorcycle accident.  He said that post-service injuries were not the cause of his current spine disability.  

The Veteran explained that the reason that there was no medical evidence of treatment for his claimed chronic pain was that he was raised to work through pain.  He said that he filed his claim when he did because the residuals of his motorcycle injury were impacting his quality of life.

The Veteran had a VA examination in July 2010.  The Veteran noted that he was treated for right shoulder and elbow tendonitis around 1990; was never seen again for shoulder complaints; and did not seek treatment.  He described constant lower back pain.  He described shoulder pain since service and stated that his shoulders were equally painful.  He said that he had ongoing pain in the right groin area.  

X-rays demonstrated normal shoulders and a normal right hip and right thigh.  X-rays demonstrated mild degenerative disc disease, bilateral spondylolysis and spondylolisthesis of the L5-S1 vertebrae.

The examiner concluded that the Veteran had L5 to S1 spondylolisthesis, rotator cuff syndrome of the right shoulder, a normal left shoulder, and a normal right thigh, hip, and knee.

The examiner opined that a groin disability was not related to the Veteran's 1986 motorcycle injury as he had a soft tissue injury which had healed.  He further noted that the Veteran did not have any deformities of the muscles, or vascular compromise, and that physical examination was unremarkable.  

The examiner concluded that the Veteran's present lower back condition and bilateral shoulder condition were not caused by or related to the 1986 motorcycle accident as there was no evidence of shoulder problems or lower back pain while the Veteran was in service, and the complaints of morning stiffness after heavy lifting were self-limiting.  He noted that the Veteran first sought treatment in 1994, when he had a work injury, and again after a 2002 work injury.  Significantly, the examiner noted that there was no evidence of any radiological abnormalities in the lumbosacral spine or right thigh or pelvis in 1986.  

In his VA-9 substantive appeal form, the Veteran stated his belief that an in-service injury to his back was responsible for his post-service injuries.  He said that he landed on his right side during his motorcycle accident and that he never fully recovered from that accident.  

In February 2012 the Veteran's mother and wife submitted statements in support of his claim.  

The Veteran's mother, M.T., reported that her son was not treated for his injures properly during service and that the Veteran was still in pain since his injury.  She explained that her son was trying to tough it out but that she could tell he was in pain.

The Veteran's wife, B.T., reported that, while she did not know her husband at the time of his injury, she did see him in chronic pain and that her husband had always told her that he had been in pain since his motorcycle accident.  She further stated that her husband was taught to be tough and did not like to go to doctors.

During his February 2012 Board Hearing, the Veteran testified that he injured his right leg, back and shoulders when he lost control of his motorcycle on the way back to base.  He said that he lost consciousness and that when he woke up his motorcycle was on top of him.  The Veteran testified that he experienced chronic right knee, back and shoulder pain.  He said that he worked through the pain and did not seek treatment because he did not like doctors.  He explained that he finally made a claim for service connection because his symptoms appeared to increase with age.  

The Veteran affirmed that he had not received any medical treatment for his right leg, spine or shoulder condition since his discharge.  He explained that he treated himself with homeopathic remedies.  




Service Connection for a Right Leg Disability

While the evidence shows that the Veteran had a right leg injury in 1986, the medical evidence does not demonstrate that he currently suffers from a right leg disorder.  During the July 2010 VA examination, the Veteran was found to have a normal right thigh, right hip and right knee.  The examiner said that the Veteran's contusion had healed and that the Veteran did not have any deformities of the muscles, or vascular compromise.  

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection in July 2009.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran reports chronic right leg pain.  However, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  

To the extent the Veteran asserts that he has a right leg disability, the assertion constitutes the Veteran's opinion, but such an opinion would require specialized education, training, or experience, which is not shown.

In the absence of competent evidence of a current disability, the preponderance of the evidence is against the claim for service connection for a right leg disability.  There is no doubt to be resolved; and service connection is not warranted.

Service Connection for Spine and Shoulder Disabilities

The Veteran's July 2010 VA examination demonstrates that the Veteran does not have a left shoulder disability.  Accordingly, for the reasons enumerated in the analysis above, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board does not accept the Veteran's statements of an in-service injury to the back and shoulders or his assertion that his motorcycle accident led to chronic spine or right shoulder symptoms.  

Essentially, the Veteran asserts that his 1986 motorcycle accident caused him to sustain back and shoulder disabilities and that he has experienced pain in his spine and shoulder since that time.  He has said that he did not seek treatment for his back and shoulder pain because he did not like doctors.  The evidence of record does not support these assertions.

Service treatment records do not demonstrate an injury to the spine or shoulders during service.  The Veteran was only diagnosed with a soft tissue injury to the thigh after his motorcycle accident.  While he did report recurrent back pain in February 1988, this was attributed to weight lifting and described as acute at that time.  

Significantly, in May 1989, the Veteran stated that his health was in excellent condition, he reported no residual symptoms from his motorcycle accident and his Report of Medical Examination demonstrated a normal spine and normal upper  extremities.  

Only much later, in July 2009, did the Veteran assert that he had a spine or shoulder disability incurred in service; specifically to his 1986 motorcycle accident.

The Board assigns greater probative weight to the service treatment records than the Veteran's more recent statements as they were recorded at the time of his service. Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

Moreover, the Veteran's assertions are inconsistent with the evidence of record.  Treatment records immediately following the Veteran's motorcycle accident clearly refute the Veteran's much later testimony that he lost consciousness, as he claimed in his 2012 Board hearing.

In July 2009, the Veteran stated that he was claiming service connection for a left shoulder disability but the Veteran later claimed, and the medical evidence of record clearly shows, that he fell on his right shoulder in the 1986 motorcycle accident.

Finally, the Veteran now asserts that he has experienced back and shoulder pain since his motorcycle accident.  The Veteran is shown to have received treatment for right elbow pain in May 1987, and he was treated for work-related back injuries following his service, but he did not report his motorcycle injury or his claimed chronic pain during his treatment for those injuries.  The fact that he did not weighs heavily against the credibility of his current assertion of chronicity.  

Tthe lay statements of the Veteran's wife and mother are afforded little probative weight, as they rely upon the Veteran's assertions which, as discussed above, are found to lack credibility.

The competent medical evidence weighs against the Veteran's service connection claims.  

Having examined the Veteran and following a review of the claims file, the VA examiner found that it was less likely than not that there was a relationship between the Veteran's disabilities and his motorcycle accident.  The examiner found that the nature of the motorcycle accident itself, namely that he sustained a soft tissue injury and no skeletal injuries, the time between the Veteran's service and treatment for any disability, and the Veteran's 1994 and 2002 post-service injuries all supported his conclusion that the Veteran's claimed spine and shoulder disorders were not related to the Veteran's 1986 injury.  Thus, the only competent medical evidence weighs against the Veteran's claims.

As the Veteran's service treatment records do not demonstrate a chronic spine or shoulder disability, the medical evidence weighs against the Veteran's claims, and lay statements in support of his claims are afforded very limited credibility, the evidence of record weighs against the Veteran's claims for service connection for a spine or shoulder disability.

The preponderance of the credible and competent evidence is against the claim for service connection for a spine or shoulder disability; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a spine disability is denied.

Entitlement to service connection for a shoulder disability is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


